Citation Nr: 1625120	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-27 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to June 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2013.  A transcript is associated with the claims folder. Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

In February 2014, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran does not have a current hepatitis C disability, nor has he at any time during the claim and appeal period.

2.  The Veteran has a preexisting left ear hearing loss disability that was documented on examination at entrance into service, did not increase in severity in service, and was not otherwise aggravated by service.
3.  The Veteran's currently diagnosed right ear hearing loss disability was first manifested many years after his service and has not been medically related to his service. 

4.  The Veteran is service-connected for PTSD, rated as 70 percent disabling as well as for tinnitus, rated as 10 percent disabling.

5.  The Veteran's service-connected disabilities, either alone or in the aggregate, do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hepatitis C is not warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.385 (2015).

3.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for hepatitis C and a bilateral hearing loss disability as well as entitlement to TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.
Stegall concerns

As alluded to above, in February 2014, the Board remanded the Veteran's claims for opinions to be obtained as to the etiology of the Veteran's claimed hepatitis C and bilateral hearing loss disability as well as the effect of the Veteran's service-connected PTSD on his employment.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided VA examinations for his hepatitis C and bilateral hearing loss disability, and a VA medical opinion was obtained as to the effect of the Veteran's PTSD on his employment.  The Veteran's claims were readjudicated via a September 2014 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In letters mailed to the Veteran in January 2009 and March 2009, prior to the initial adjudication of his hepatitis C and bilateral hearing loss disability claims, and a letter mailed to the Veteran in June 2014, prior to the initial adjudication of his TDIU claim, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, an Internet article, and post-service VA treatment records. 

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims and TDIU claim as part and parcel of his increased rating claim for PTSD.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)(2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's hepatitis C, hearing loss, and PTSD symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence establishing a current hepatitis C and bilateral hearing loss disabilities related to service as well as the Veteran's PTSD precluding him from obtaining substantial gainful employment.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Veteran was afforded VA examinations for his claimed hepatitis C and bilateral hearing loss disability in October 2014, and an opinion was obtained as to the effect of the Veteran's PTSD on his employment in December 2013.  The Board also notes that the Veteran was provided a VA examination for his PTSD in May 2013.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination and opinion reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board notes the Veteran's representative's statements in the April 2016 Informal Hearing Presentation (IHP) that the Veteran's most recent examination for his PTSD was in May 2013, and that "it is feasible that, throughout this period of time, his condition has worsened to a degree which now warrants an increased evaluation rating."  The Veteran's representative then stated that the Veteran's TDIU claim should be remanded so that a new VA examination can be scheduled and performed to evaluate the current severity level of the Veteran's service-connected PTSD.  

Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, in this case, the Veteran's representative did not provide any evidence as to how the Veteran's PTSD worsened.  Indeed, VA treatment records dated after the May 2013 VA examination document minimal mental health treatment, and there are no other medical records indicating mental health treatment during this period or a worsening of such.  Further, as discussed above, a VA opinion was obtained as to the effect of the Veteran's PTSD on his employment in December 2013 that was based on thorough consideration of the Veteran's condition and medical history.  As such, the Board finds that there is no evidence that there has been a material change in the severity of the Veteran's service-connected PTSD since the May 2013 VA examination such that a new VA examination is warranted.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.  Accordingly, the Board will proceed to a decision.
Service connection for hepatitis C

The Veteran contends that he has hepatitis C as a result of his service, specifically from receiving daily injections as well as from sharing razorblades with other soldiers.  See, e.g., a statement from the Veteran dated October 2014.  The Board notes that the Veteran has not claimed that his hepatitis C is related to herbicide exposure during his service in Vietnam. 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

With respect to a present disability, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with hepatitis C.

The Board notes that the Veteran was afforded a VA examination for his claimed hepatitis C in October 2014.  He reported that during service, he was given multiple immunization injections with an air gun during basic training in June 1968.  He denied a history of jaundice, intravenous drug use, blood transfusions, and occupational exposure to blood and body fluids.  He had a history of multiple sexual partners.  Further, he reported that he had not consumed alcohol for the past 20 years and prior to that, he consumed 2 beers twice per week.  Also, he had not seen a hepatologist for a liver condition prior to his discharge from service, or since.  He had not underwent a liver biopsy or treatment for hepatitis C.  After examination of the Veteran, to include laboratory studies, and consideration of his medical history, the VA examiner declined to diagnose the Veteran with hepatitis C.  The examiner specifically reported that the hepatitis C virus was not detected by polymerase chain reaction on lab results.  
The October 2014 VA examination report was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"]. 

The Board notes that multiple VA treatment records document the Veteran's report of a past medical history of hepatitis C.  See, e.g., a VA treatment record dated February 2013.  However, this appears to be based only on the Veteran's report of a diagnosis and not based on any laboratory testing documenting a finding of hepatitis C.  Similarly, there is a February 2011 VA treatment record documenting an assessment of hepatitis C.  This again appears to be based only on the report of the Veteran that he has hepatitis C and not based on any diagnostic testing for such.  Indeed, the February 2011 VA treatment record documents an assessment of hepatitis C, but also notes that the hepatitis C virus was not detected based on polymerase chain reaction testing.  Also, while a January 2010 VA treatment record notes an assessment of hepatitis C without ocular manifestations, it appears that this assessment was only made based on optometry testing.  On the contrary, as discussed above, lab testing to specifically detect hepatitis C was documented in the October 2014 VA examination report which was absent a finding of such.  Moreover, the Board notes that a December 2008 VA treatment record notes indicates that the hepatitis C virus was not detected by polymerase chain reaction testing.  Therefore, the Board finds that the medical evidence of record other than the October 2014 VA examination report is similarly absent a current hepatitis C disability.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran, as a lay person, is competent to report his symptoms both current and past, as well as diagnoses given to him by competent medical professionals; however, he is not competent to associate any of his claimed symptoms to hepatitis C.  Such opinion requires specific medical training including training in the fields of hepatology, gastroenterology, and infectious disease and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in these fields to render medical opinions, or that any treating physician has diagnosed the disability, the Board must find that his contention with regard to a diagnosis of hepatitis C to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such. See also 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current hepatitis C disability.

The Veteran has been accorded ample opportunity to present competent evidence of current disability in support of his claim of hepatitis C.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Because the weight of the evidence of record does not substantiate a current hepatitis C disability, the first Shedden element is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis C.  The benefit sought on appeal is accordingly denied.  

Service connection for bilateral hearing loss disability

The Veteran contends that he has a bilateral hearing loss disability related to his military service, specifically as due to acoustic trauma from artillery fire during service in Vietnam.  As will be indicated below, the Board finds that the Veteran has a left ear hearing loss disability that pre-existed his military service, and that he has a right ear hearing loss disability that did not.  As there will be an application of different law to the hearing loss disability in each ear, the Board will separate the analysis for the right and left ear hearing loss disabilities.

Pertinent legal criteria

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2015). "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

Service connection may also be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  "With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b) (2015).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2014).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).

When a preexisting disease or injury is noted on the entrance examination report, 38 U.S.C.A. § 1153  provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 C.F.R. § 3.306(a) (2015).  With regard to veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2015); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003). Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat veteran to show increased disability for section 1153 purposes unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that he has a hearing loss disability related to his service in the Army, specifically as due to acoustic trauma from artillery fire during service in Vietnam.  The Board finds the Veteran credible with regard to his report of in-service noise exposure.  Based thereon, acoustic trauma in service is conceded in this case.  The Board also acknowledges that the Veteran is presently service-connected for tinnitus.  See Rating Decision, July 2009.

Left ear hearing loss disability

Pure tone thresholds, in decibels, were as follows for the Veteran's July 1967 enlistment audiological examination:




HERTZ



500
1000
2000
3000
4000
LEFT
10 (25)
10 (20)
10 (20)
5 (15)
30 (35)

NOTE: Prior to November 1967 service departments consistently used American Standards Association (ASA) units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses International Standards Organization (ISO/ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements. The Board has converted the ASA units to ISO units in parentheses above. 

At the time of the July 1967 examination, the Veteran reported that he had been advised to have an ear operation, and running ears was noted.  Additionally, in August 1970, the Veteran was treated for an ear infection. 

Although the Veteran was not assessed with a left ear hearing loss disability at the July 1967 enlistment examination, based on review of the record, a VA examiner noted in a July 2009 report that the Veteran's July 1967 service enlistment examination demonstrated a "mild high frequency hearing loss" in the left ear.  Further, another VA examiner noted in an October 2014 report that the Veteran had a pre-existing left ear hearing loss disability.  There is no medical opinion contrary to the reports of the VA examiners.  In light of the foregoing, the Board finds that left ear hearing loss was noted on entry, and the presumption of soundness does not apply in this case. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The issue before the Board is whether the Veteran's documented pre-service left ear hearing loss disability was aggravated during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Pure tone thresholds, in decibels, were as follows for the Veteran's May 1971 separation audiological examination:





HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
0
0

The Veteran was provided a VA audiological examination in October 2014.  The VA examiner noted the Veteran's report of noise exposure from firing artillery with no ear protection.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with left ear sensorineural hearing loss and concluded that the Veteran's left ear hearing loss existed prior to service and was not aggravated beyond the normal progression in service.  The examiner's rationale for his conclusion was based on his review that there was no change in pre-existing hearing loss in the left ear after review of the enlistment and separation examinations.  Indeed, the examiner determined that hearing was normal in the left ear.  Moreover, with regard to the pre-existing hearing loss in the left ear documented on the Veteran's enlistment examination, the VA examiner indicated that the Veteran's ears were draining due to a buildup of debris/fluid in the ear which caused a hearing loss, and over the course of his service, the condition resolved which resulted in a normal audiological examination upon separation.  

The Board finds the opinion of the October 2014 VA examiner to be the most probative evidence of record with regard to whether the Veteran's left ear hearing loss disability pre-existed service.  Again, the Board notes that the examiner reasoned that the Veteran's enlistment audiogram demonstrated hearing loss in the left ear that pre-existed service.  As indicated by the VA examiner, the Veteran's separation audiogram did not show a change in pre-existing hearing loss in the left ear, even with consideration of the Veteran's in-service acoustic trauma.  The Board notes that there is no medical opinion of record that contradicts the opinion of the VA examiner.  While the Board acknowledges the statements by the Veteran and his representative disputing the May 1971 audiological examination, this involves an inherently medical question, which has been resolved by the October 2014 VA examiner's opinion that the Veteran's condition involving debris/fluid buildup that occurred at enlistment resolved during the Veteran's service, and that his hearing loss therefore also resolved upon separation from service, resulting in the normal audiogram.

The Board observes that the Veteran submitted an Internet article that indicates sensorineural hearing loss can be encountered commonly in the military in particular by acoustic trauma.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As discussed in detail above, the October 2014 VA examiner reviewed the Veteran's medical history, considered his complaints, and conducted an examination of the Veteran, and thereafter concluded that the Veteran's pre-existing left ear hearing loss was not aggravated during service.  The Board has therefore placed great probative value on the findings of the VA examiner.  As such, the Internet article submitted by the Veteran is of little or no probative value, and, to the extent that there is any probative value, is greatly outweighed by the examiner's opinion.  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of an increase in severity of his pre-existing left ear hearing loss disability during service.  His current statements are outweighed by the contemporaneous service treatment records that show no complaints of hearing difficulties, and indeed include a normal audiogram at separation.  Accordingly, the statements offered by the Veteran in support of his own claim are not credible evidence of aggravation.

Therefore, in light of the competent and probative evidence of record, in particular the VA examiner's explanation, the Board finds that there was not an increase in severity of the Veteran's left ear hearing loss in service; therefore the presumption of aggravation does not apply.  See 38 U.S.C.A. § 1153; Paulson v. Brown, 7 Vet.App. 466 (1995).

In summary, the Board finds that the preponderance of the evidence shows that the Veteran's left ear hearing loss was documented on entry, preexisted service, and was not aggravated by service; the benefit-of-the-doubt rule is not for application. 

Right ear hearing loss disability

The Board initially notes that hearing loss of the right ear was not noted on entrance into service and there is no medical evidence that right ear hearing loss pre-existed service.  See, e.g., the October 2014 VA examination report.  Therefore, the presumption of soundness attaches, and the claim is one for service connection, rather than aggravation as was the right ear disability.  

Additionally, the record does not reflect medical evidence showing any manifestations of a right ear hearing loss disability during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a left ear hearing loss disability until January 2009 (more than 35 years after his separation from active service) that are consistent with a hearing loss disability.  As such, service connection on a presumptive basis pursuant to 38 C.F.R. §§ 3.307 and 3.309 is not warranted as to the Veteran's right ear hearing loss disability.

Having determined that service connection on a presumptive basis is not warranted, the Board will next determine whether service connection is warranted on a direct basis.   

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Shedden, supra.

As to Shedden element (1), it is undisputed that the Veteran is currently diagnosed with a right ear hearing loss disability.  For example, during the October 2014 VA audiological examination, puretone threshold during the examination was in excess of 26 dB in the right ear at 500 Hz, 2000 Hz, 3000 Hz, and 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a right ear hearing disability under 38 C.F.R. § 3.385.  Shedden element (1) is, therefore, satisfied as to the claim.

With regard to Shedden element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.
Concerning in-service disease, a review of the Veteran's service treatment records reveals no evidence of a right ear hearing loss disability.  

Pure tone thresholds, in decibels, were as follows for the Veteran's July 1967 enlistment audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
5 (15)
5 (10)

NOTE: Prior to November 1967 service departments consistently used American Standards Association (ASA) units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses International Standards Organization (ISO/ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements. The Board has converted the ASA units to ISO units in parentheses above. 

Pure tone thresholds, in decibels, were as follows for the Veteran's May 1971 separation audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

Accordingly, Shedden element (2) is not met with respect to disease in service.

With respect to in-service injury, as discussed above, the Board concedes the Veteran's acoustic trauma from working with firing artillery during service in Vietnam.  This is sufficient to satisfy Shedden element (2), in-service injury.

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right ear hearing loss disability is related to his service.

Specifically, the Veteran was provided a VA examination in October 2014.  In addition to the results of a current audiological examination, the VA examiner considered the Veteran's history of noise exposure from firing artillery.  Despite the Veteran's in-service noise exposure, the VA examiner concluded that it is not at least as likely as not that the Veteran's right ear hearing loss disability is related to service.  The examiner's rationale for his conclusion was based on his finding of no significant changes in hearing between the Veteran's enlistment and separation audiological examinations.  Moreover, the examiner noted the absence of any report or treatment of hearing loss until 2009 as well as an April 2012 examination at the VA in which he determined normal findings.  
The October 2014 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the October 2014 VA examiner's opinion is consistent with the Veteran's medical history, which is absent any symptomatology of a right ear hearing loss disability for several years after service and his service records which do not appear to show any threshold shifting between the time that the Veteran entered active duty and the time he was separated from active duty.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of military noise exposure, and determined that the in-service exposure to noise did not cause his current right ear hearing loss disability.  As discussed above, while the Board acknowledges the statements by the Veteran and his representative disputing the May 1971 audiological examination, the Board reiterates that the October 2014 VA examiner's opinion that the Veteran's condition involving debris/fluid buildup that occurred at enlistment resolved during the Veteran's service, and that his hearing loss therefore also resolved upon separation from service. 

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

As discussed above, the Veteran submitted an Internet article that indicates sensorineural hearing loss can be encountered commonly in the military in particular by acoustic trauma.  However, the article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones, Beausoleil, and Libertine, supra.  

As discussed in detail above, the October 2014 VA examiner reviewed the Veteran's medical history, considered his complaints, and conducted an examination of the Veteran, and thereafter concluded that the Veteran's current right ear hearing loss disability is not related to his service.  The Board has therefore placed great probative value on the findings of the VA examiner.  As such, the Internet article submitted by the Veteran is of little or no probative value, and, to the extent that there is any probative value, is greatly outweighed by the examiner's opinion.  

As stated above with respect to his left ear, the Veteran's current statements regarding hearing difficulties in service and since are outweighed by the contemporaneous service treatment records that show no complaints of hearing difficulties, and indeed include a normal audiogram at separation.  Accordingly, the statements offered by the Veteran in support of his claim are not credible evidence of continuity of symptoms.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a right ear hearing loss disability since service.  While the Veteran is competent to report hearing loss symptoms over the years since service, the Board notes that right ear hearing loss was not noted during service or found at the time of his service discharge.  The Board finds that his current statements regarding a continuity of symptoms since service are entitled to less weight than the contemporaneous audiological test results from the May 1971 separation examination and the October 2014 VA examination report.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Shedden element (3) is not met, and the Veteran's claim fails on this basis.  As such, the Board finds that the preponderance of the evidence shows that the Veteran's right ear hearing loss disability is not related to service; the benefit-of-the-doubt rule is not for application. 




TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2015).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. See 38 C.F.R. § 4.16(a) (2015).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2015).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran's service-connected disabilities are PTSD, rated 70 percent disabling, and tinnitus, rated 10 percent disabling.  

The Veteran's combined disability rating is 70 percent, with one disability being at least 60 percent disabling.  Therefore, the service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  
See 38 C.F.R. § 4.16(a) (2015).  For the reasons stated immediately below, the Board finds that although the Veteran's service-connected disabilities place limitations on his employment, these limitations are not such as to render him unable to secure and follow a substantially gainful occupation.

The Veteran is 68 years old.  He reported on a July 2013 claim for TDIU that he last worked full-time in June 2008.  He completed 4 years of high school.  He was previously employed as a truck driver.  He further contended that his unemployability was due only to his PTSD.  He has not otherwise contended that his service-connected tinnitus precludes him from obtaining substantial gainful employment, nor does the remainder of evidence indicate such.  Therefore, the Board's decision will focus on whether the Veteran's PTSD renders him unable to maintain substantial gainful employment.  

The Veteran has been service connected for PTSD with a 70 percent disability rating assigned.  In and of itself, this is indicative of significant disability.

The Veteran was afforded a VA examination in July 2009.  He reported that when he worked, all he did was work, come home, shower, have dinner, watch television and then go back to sleep.  He also noted that at times he worked six days a week and that one day a week he would sleep.  He was not working at the time of the examination.  His PTSD symptoms included re-experiencing of his military service in Vietnam, remembrance of two friends who were killed during service in Vietnam, avoidance of trauma during service and hyperarousal, sleep impairment, irritability or people saying he is miserable, not liking to be around other people, feeling detached from others, and not having any hobbies.  In terms of employability, the Veteran reported that he worked as a truck driver for 30 years and stopped working due to the plant closing down.  He reported that he was actively looking for employment, however, due to the economy, he was not able to find work.  He reported that over the years, he had problems with coworkers and supervisors on the job.  He was wise enough to know that getting into physical altercations on the job would cost him his job, and therefore, he only got into verbal altercations.  He reported that over 30 years he only got into 3 to 4 verbal altercations but he otherwise rarely saw anyone due to the isolative nature of his employment.  He stated that the only reason why he was able to maintain his job was due to the isolative nature of the job.  He did not like being around people because he became irritated with others and frustrated with others without even knowing them.  He further noted that he would not be able to maintain employment if he had to interact with others.  

Upon examination, the VA examiner reported that the Veteran was alert and oriented to person, place, and time.  He was dressed casually and appropriately.  His attitude was cooperative, and his affect was blunted.  His speech and thought process were normal.  Although his thought content was devoid of any psychotic material, he reported that he was skeptical of everyone, in that everyone is out to get whatever they can from people.  He did not have suicidal or homicidal ideation.  His memory was adequate, and judgment was good.  His insight into his illness was limited.  The examiner opined that the Veteran had "moderate" psychosocial impairment and that the Veteran was competent to manage his VA benefits.  The examiner further opined that although the Veteran was employed for 30 years, he was severely negatively impacted by his experiences in Vietnam in that he has problems being around other people.  

The Veteran was provided a subsequent VA examination in May 2013.  He complained of impaired sleep, impaired concentration, irritability, social withdrawal, intrusive thoughts relating to his military service, nightmares, flashbacks, hypervigilance, and distress and physiological reactivity on exposure to cues.  He continued to isolate himself from others. 

On a checklist, the examiner noted symptoms that included depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, circumstantial, circumlocutory or stereotyped speech; gross impairment in thought process or communication; disturbances of motivation or mood; anhedonia; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships. 

Upon examination, the VA examiner noted that the Veteran was alert and oriented to place and situation.  He was partially oriented to time, taking protracted time to recall the date, but was able to recall it when he linked it to his appointment.  He was appropriately dressed and groomed, and was cooperative and pleasant.  The examiner noted that the Veteran reported intermittent periods of not showering or grooming.  The Veteran maintained appropriate eye contact.  He appeared to be a reliable historian, but had extremely vague responses that required followup questions.  He had some difficulty comprehending what was asked of him.  His speech and attitude were normal.  His psychomotor activities, behavior, thought process, and intellectual functioning were within normal limits.  His thought content appeared to be somewhat circumstantial and tangential, though was easily redirected.  He did not have hallucinations or delusions, or evidence of any psychotic thinking.  His mood was depressed, and affect was congruent with his mood.  He denied suicidal ideation.  The examiner opined that the Veteran's symptoms manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. She noted that the Veteran's PTSD was "severe" and resulted in significant impact on his social functioning and has resulted in significant isolation. 

VA treatment records dated from January 2009 to September 2013, to include group therapy records, document the Veteran's treatment for his PTSD.  The treatment records note that the Veteran was "an active participant" in the group therapy.  See, e.g., a VA treatment record dated January 2011.  They also document his use of medication for treatment and that he was well groomed, alert and oriented in all spheres, and had normal speech.  See, e.g., a VA treatment record dated August 2009.  The treatment records document his ongoing nightmares, irritability, flashbacks, and intrusive memories.  He also denied suicidal or homicidal ideation. See, e.g., a VA treatment record dated February 2011. 

A July 2010 letter from the Veteran's VA psychiatrist, M.P., M.D., notes that the Veteran continued to experience symptoms of PTSD including insomnia, nightmares, intrusive memories, significant mistrust of others, and trouble with becoming close with others.  A January 2013 letter from S.D., Ph.D., who conducts the Veteran's group therapy, further noted the Veteran's active participation in group therapy.  She noted the Veteran's report of his difficulty with interpersonal relationships, chronic withdrawal from his family, and emotional numbing and avoidance of social interactions.  Moreover, his mood, thinking, and capacity for relating to others was severely disturbed and had negatively impacted his occupational and social functioning.  Another January 2013 letter from M.P., M.D., a VA psychiatrist, documented the Veteran's insomnia, nightmares, and intrusive memories as well as avoidance of interacting with others.  

The Veteran continued his complaints of symptoms associated with his PTSD at the October 2013 Board hearing.  Specifically, he testified that his symptoms included occupational and social impairment, depressed mood, anxiety, continuous panic and depression, chronic sleep impairment, irritability, and memory loss.  He indicated that he was not able to work and also testified to his work habits when employed as truck driver which involved his lack of interactions with coworkers.  Furthermore, when he was working, he had many problems with his coworkers and supervisors.  Also, he did not watch any news about wars and had no tolerance for the smell of diesel fuel.  The Veteran further testified that his general mood is depression, and he does not have any interests or hobbies.  He also indicated some impairment with thought processing and with going to crowded places such as a grocery store.

A VA opinion was obtained in December 2013 from the May 2013 VA examiner that specifically considered the effect of the Veteran's PTSD on his employment.  The examiner initially noted the Veteran's report of 30 years of stable work history as a truck driver.  While the Veteran reported a pattern of conflict with coworkers that escalated 3 to 4 times over the course of his career, due to isolative nature of his work, he did not typically interact with anyone.  As such, the Veteran denied his conflicts with coworkers having an impact on his ability to sustain employment in the company he worked for.  Moreover, the Veteran reported retiring after the plant closed in 2008 and reported not working due to his inability to secure employment as a result of the poor economy.  Although the examiner determined that the Veteran's irritability likely contributed to the conflicts noted during his occupational career, which suggested his PTSD negatively impacted occupational functioning, based on the Veteran's report of longevity in his career, his symptoms did not completely impair his occupational functioning as reliability and work performance were intact and negative interactions with coworkers were infrequent.  Therefore, the examiner opined that the Veteran is employable from a mental health perspective.

Based on the evidence of record, the Board finds that the Veteran's service-connected PTSD does not render him unable to obtain or sustain substantially gainful employment.  The evidence of record supports a finding that the Veteran, without regard to advancing age, could perform substantial gainful employment.  Indeed, the VA examinations did not indicate total occupational impairment.  The Board also reiterates the May 2013 VA examiner's opinion in December 2013 who indicated after thorough examination of the Veteran and consideration of his work history that his PTSD would not preclude him from obtaining substantially gainful employment.  The Board finds that the December 2013 VA opinion is of great probative value as it was based upon thorough examination of the Veteran and consideration of his relevant medical history.  Notably, there is no medical opinion of record to the contrary, nor is there medical evidence documenting functional impairment due to the PTSD sufficient to indicate that the Veteran's is precluded from substantially gainful employment due to the PTSD.   

The Board notes that the Veteran has been assigned Global Assessment of Functioning (GAF) scores ranging from 45 to 55, which indicate serious to moderate impairment with a GAF of 45 at his recent VA examination.  Taking into consideration these scores which indicate impairment with employability with the remainder of the record, the Board finds that the Veteran is nonetheless able to maintain substantial and gainful employment with consideration of his service connected disabilities only.  As discussed above, VA examiners have considered the Veteran's functional impairment due to his PTSD.  Based on a review of these examinations as well as the remainder of the medical evidence, the Board finds that impairment due to the Veteran's PTSD would not preclude him from obtaining substantially gainful employment.  

In finding that the Veteran's PTSD and tinnitus do not preclude him from obtaining substantial gainful employment, the Board has considered the Veteran's education and occupational history in conjunction with the PTSD and tinnitus.  The Board also notes the Court's recent decision of Ortiz-Valles v. McDonald, No. 14-2540 (U.S. Vet. App. May 20, 2016) wherein the Court held that the plain meaning of § 4.16(a) does not permit VA to limit consideration of marginal employment to only currently employed veterans.  

As discussed above, the Veteran completed 4 years of high school, and was previously employed full-time as a truck driver.  There is no indication in the record that when taking into account his high school education, prior work experience, and his PTSD and tinnitus, he would not have the necessary skills and functional ability required for employment as a truck driver.  The Board reiterates the findings of the December 2013 VA examiner who indicated that the Veteran's PTSD in particular does not preclude him from substantial gainful employment.  Indeed, there is no indication in the examination report or other evidence of record that there are any restrictions on the Veteran's ability to accomplish tasks as a result of the service-connected PTSD and tinnitus that would preclude substantially gainful occupation to include employment as a truck driver.  

The Board has taken the Veteran's statements concerning the impact of his service-connected disabilities into consideration.  However, the Board finds that the Veteran's statements are outweighed by the objective evidence of record, which as discussed above indicate that the Veteran's service-connected disabilities do not render him unable to maintain substantially gainful employment.  Moreover, the Veteran himself reported that he worked as a truck driver for 30 years and stopped working due to the plant closing down.  Further, he reported that although he was actively looking for employment, due to the economy, he was not able to find work.  This indicated that he is currently unemployed due to his plant closing.  See the July 2009 VA examination.  In any event, while not discounting the significant effect that the service-connected disabilities, in particular the PTSD, have on the Veteran's employability, the Board finds that this is adequately compensated at the currently assigned disability ratings.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose, supra.

Additionally, the Board observes that the competent and credible evidence of record demonstrates that the Veteran's nonservice-connected bilateral hearing loss is a limiting factor in his functionality.  See the October 2014 VA audiological examination.  However, because only the impact of the Veteran's service-connected disabilities may be considered in determining his eligibility for TDIU, the impact of the Veteran's nonservice-connected disabilities, to include bilateral hearing loss disability, on his employability will not be considered.

The Board notes that the Veteran has had ample opportunity to submit additional evidence to bolster his contentions.  Such supporting evidence has been requested by VA, for example in the June 2014 VCAA letter.  It has not been forthcoming and does not appear to exist.  See 38 U.S.C.A. § 5107 (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

The competent and credible evidence of record thus shows that the Veteran's service-connected disabilities, in particular the PTSD, while significantly limiting, do not prevent the Veteran from following substantially gainful employment.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to TDIU is denied. 




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


